Citation Nr: 1014361	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right lower extremity.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right upper extremity, 
currently evaluated at 10 percent disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bowel incontinence for the period prior to 
September 2, 2009.

4.  Entitlement to an initial disability rating in excess of 
30 percent for bowel incontinence for the period after 
September 2, 2009.

5.  Entitlement to a disability rating in excess of 20 
percent for chronic lumbar strain syndrome with degenerative 
disc disease.

6.  Entitlement to a disability rating in excess of 10 
percent for chronic cervical strain with degenerative disc 
disease and myelopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1983 to 
September 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2007, 
a statement of the case was issued in June 2008, and a 
substantive appeal was received in July 2008.  

The Board acknowledges that the Veteran originally 
additionally expressed disagreement with the disability 
rating for his service-connected urinary incontinence in his 
August 2007 notice of disagreement.  In his July 2008 
substantive appeal however, the Veteran did not continue his 
appeal regarding urinary incontinence.  Therefore, that issue 
is not in appellate status and will not be addressed by the 
Board in the decision below.  


FINDINGS OF FACT

1.  Radiculopathy of the right lower extremity is not 
manifested by moderate paralysis of the sciatic nerve.

2.  Radiculopathy of the right upper extremity is not 
manifested by moderate paralysis of the median nerve.  

3.  Prior to September 2, 2009, the Veteran's bowel 
incontinence was manifested by occasional involuntary bowel 
movements, necessitating wearing of pad, but not by extensive 
leakage or fairly frequent involuntary bowel movements.

4.  After September 2, 2009, the Veteran's bowel incontinence 
was not manifested by extensive leakage or fairly frequent 
involuntary bowel movements. 

5.  Chronic lumbar strain syndrome with degenerative disc 
disease, L5-S1, is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less, but is not manifested 
by ankylosis of the entire thoracolumbar spine.  

6. Chronic cervical strain with degenerative disc disease and 
myelopathy is not manifested by incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent disabling for radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.124, Diagnostic Code 8520 (2009).

2.  The criteria for a disability rating in excess of 10 
percent disabling for radiculopathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.124a, Diagnostic Code 8515 (2009).

3.  The criteria for a disability rating of 30 percent 
disabling, and not in excess thereof, for bowel incontinence 
were met for the period prior to September 2, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.114, Diagnostic Code 
7332 (2009).

4.  The criteria for a disability rating in excess of 30 
percent disabling for bowel incontinence have not been met 
for any period of time covered by the appeal.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, Part 4, 4.7, 4.114, Diagnostic Code 7332 (2009).

5.  The criteria for a disability rating of 40 percent 
disabling, and not in excess thereof, for chronic lumbar 
strain syndrome with degenerative disc disease, L5-S1, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2009).

6.  The criteria for a disability rating in excess of 10 
percent disabling for chronic cervical strain with 
degenerative disc disease and myelopathy have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, 4.7, 4.25, 4.40, 4.45, 4.71a, 
Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated February 
2007 and May 2008 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in February 2007 prior to the initial unfavorable 
decision in June 2007.

The Veteran's right upper extremity, right lower extremity, 
and bowel incontinence claims arise from his disagreement 
with the initial evaluations following the grant of service 
connection.  VCAA notice regarding the service connection 
claim was furnished to the Veteran in February 2007.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dingess v. 
Nicholson, 19 Vet. App. at 490-91 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  At any rate, the Board notes 
that the Veteran was furnished additional VCAA notice in May 
2008.

The record reveals that the May 2008 correspondence to the 
Veteran provided the required notice with respect to his 
claims for increased disability ratings.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in November 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, and lay 
evidence.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded VA examinations in May 2007, May 
2008, and January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the examination reports set forth 
detailed examination findings in a manner, which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient.  Thus, the Board finds that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected disabilities warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Additionally, where, as in the instant case regarding 
radiculopathy of the upper and lower right extremities and 
bowel incontinence, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The analysis in 
the following decision regarding all issues on appeal is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Radiculopathy of the Right Lower Extremity

The Veteran's service-connected radiculopathy of the right 
lower extremity has been rated by the RO under the provisions 
of Diagnostic Code 8520 for paralysis of the sciatic nerve.  
38 C.F.R. § 4.124, Diagnostic Code 8520.  Under this 
regulatory provision, complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of the knee 
weakened or (very rarely) lost, warrants an 80 percent 
disability rating.  Severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy warrants a 60 
percent disability rating.  Moderately severe incomplete 
paralysis of the sciatic nerve warrants a 40 percent 
disability rating.  Moderate incomplete paralysis of the 
sciatic nerve warrants a 20 percent disability rating.  Mild 
incomplete paralysis of the sciatic nerve warrants a 10 
percent disability rating.  

In December 2006, the Veteran described lateral low back pain 
with right lateral thigh numbness.  He described pin/needle 
paresthesia in leg.  The examiner diagnosed chronic low back 
and right lower extremity pain secondary to degenerative disc 
disease and facet degenerative joint disease.  

The Veteran was afforded a VA examination in May 2007.  He 
reported right hand and right leg radicular symptoms.  The 
examiner noted that the Veteran has cervical myelopathy and 
also degenerative disk changes of the lumbosacral spine with 
resultant radicular symptoms of both upper and lower 
extremities.  The right leg condition the Veteran is 
referring to is right lower extremity radiculopathy.  

In February 2007, the Veteran complained of pain radiating to 
the knees.  He noted that the pain can radiate into his right 
foot when he lies down.  He noted occasional numbness in the 
dorsal aspect of his right foot.  

In March 2008, the Veteran reported at least 20 years of 
worsening low back pain that radiates down to his right leg.  
He reported sharp and shooting, dull and aching, and tingling 
versus numbing pain of varying degrees in his right leg 
during the whole day.  He reports occasional tripping on his 
right foot.  He placed his pay at a level of eight out of 
ten.  Walking makes the pain better.  Upon examination, the 
Veteran's passive range of motion was within normal limits, 
but the Veteran's rate of movement was affected by his low 
back pain.  The examiner noted decreased sensation to light 
touch of the right inner distal leg and all of the foot.  The 
Veteran was able to walk on toes and heels without 
assistance.  The examiner found no foot drop.  Straight leg 
test was positive bilaterally.  Fabere tested negative but 
produces bilateral low back pain.  The Veteran was unable to 
tolerate a nerve conduction study or an EMG.  

The Veteran was afforded a VA examination of his spine in May 
2008.  The examiner noted cervical strain and degenerative 
disc disease with residuals, no objective signs of 
radiculopathy and lumbar strain, degenerative disc disease, 
and mild right lower extremity radiculopathy with residuals.  
The Veteran noted a moderate daily ache or tightness in the 
lumbar spine radiating a shooting pain into the right leg.  
The Veteran noted severe weekly flare-ups that last for 
hours.  The examiner found no spasm, atrophy, weakness, or 
guarding of the cervical sacrospinalis or the thoracic 
sacrospinalis, although he did find pain and tenderness on 
the right side of the muscles.  The Veteran's detailed motor 
exam showed active movement against full resistance for all 
muscle groups except for the right ankle dorsiflexion and 
right great toe extension, which showed active movement 
against some resistance.  Sensory examination revealed 
impaired lower extremity sense to vibration and light touch 
on the right.  The examiner diagnosed mild right lower 
extremity radiculopathy with residuals.  

The Veteran was afforded a VA examination of his spine in 
January 2009.  The Veteran described pain in the right leg to 
the foot with numbness and tingling in the foot with 
prolonged standing or sitting two to three times per day 
lasting four to five minutes easing with change of position.  
The examiner diagnosed remote history of radiculopathy with 
neuropathy with normal neurological examination.  

In May 2009, the Veteran complained of right lower extremity 
pain down to his right knee in the anterior aspect.  He also 
described a mixed numbness of the right lower extremity 
following the posterior aspect down to the great toe.  
Examination of the lower extremities showed positive straight 
leg raises at 45 degrees on the right.  The examiner also 
noted a positive Fabere's on the right side.  The Veteran was 
able to stand on his heels and toes.  

In a September 2009 statement, the Veteran noted that it is 
impossible for him to sit or stand for more than a thirty-
minute period of time due to numbness and tingling down his 
leg.  It also tightens his leg muscles requiring lots of 
stretching and rotational movement every fifteen to twenty 
minutes.   

To meet the criteria for a disability rating in excess of 10 
percent, the evidence must show moderate paralysis of the 
sciatic nerve.  As seen above, complete paralysis of the 
sciatic nerve is shown by the foot dangling and dropping, no 
active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  The 
Board finds that the evidence fails to show moderate 
paralysis of the sciatic nerve.  As such, entitlement to a 
disability rating in excess of 10 percent disabling is not 
warranted.  

In May 2008, an examiner specifically described the Veteran's 
right lower extremity radiculopathy with residuals as mild.  
The Veteran's radiculopathy of the right lower extremity has 
never been described as more severe.  The Board also 
considers the Veteran's symptoms as mild.  These symptoms 
include impaired lower extremity sense to vibration and light 
touch and numbness and tingling down his leg.  The evidence 
fails to show any paralysis of the foot with dangling or 
dropping.  It shows active movement of the muscles below the 
knee and normal flexion of the knee.  In fact, the Veteran's 
May 2008 detailed motor exam showed active movement against 
full resistance for all muscle groups except right ankle 
dorsiflexion and right great toe extension, which showed 
active movement against some resistance.  Based on the 
evidence cited above, the Board finds that the Veteran's 
radiculopathy of the right lower extremity is mild and does 
not reach a moderate level.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for radiculopathy 
of the right lower extremity; there is no doubt to be 
resolved; and an increased rating is not warranted. 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Radiculopathy of the Right Upper Extremity

Service treatment records reveal that the Veteran reports 
that he is right handed.  Accordingly, the rating of the 
Veteran's right upper extremity involves rating the major 
extremity.  His service-connected radiculopathy of the right 
upper extremity has been rated by the RO under the provisions 
of Diagnostic Code 8515 for paralysis of the median nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under this 
regulatory provision, complete paralysis of the median nerve, 
the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand), pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, pain with trophic 
disturbances, warrants a 70 percent disability rating.  
Severe incomplete paralysis of the median nerve warrants a 50 
percent disability rating for the major side.  Moderate 
incomplete paralysis of the median nerve warrants a 30 
percent disability rating.  Mild incomplete paralysis of the 
median nerve warrants a 10 percent disability rating.  

The Veteran was afforded a VA examination in May 2007.  He 
reported right hand and right leg radicular symptoms.  The 
examiner noted a right shoulder droop with right lateral 
shifting and straightening of the lumbar and cervical spine 
curvatures.  The examiner noted that the Veteran has cervical 
myelopathy and also degenerative disk changes of the 
lumbosacral spine with resultant radicular symptoms of both 
upper and lower extremities.  The right hand condition is due 
to cervical myelopathy with weakness and dropping of objects 
from the right hand, which is the dominant hand.  In another 
May 2007 record, the Veteran complained of numbness and 
tingling of the right hand.  

In March 2008, the Veteran reported pain on the right side.  
The Veteran was positive for Tinel's at the right elbow.  The 
examiner diagnosed multifocal pain on the right side included 
of the ulnar nerve tunnel.

The Veteran was afforded a VA examination of his spine in May 
2008.  The examiner noted cervical strain and degenerative 
disc disease with residuals, no objective signs of 
radiculopathy.  The Veteran reported a moderate daily stiff 
pain of the cervical spine with shooting pain radiating into 
the right arm.  The Veteran noted severe weekly flare-ups 
that last for hours.  The examiner found no spasm, atrophy, 
weakness, or guarding of the cervical sacrospinalis or the 
thoracic sacrospinalis, although he did find pain and 
tenderness on the right side of the muscles.  The Veteran's 
detailed motor exam showed active movement against full 
resistance for all relative muscle groups.  Sensory 
examination revealed normal upper extremity senses.  The 
examiner diagnosed cervical strain and degenerative disc 
disease with residuals, no objective signs of radiculopathy.  
The examiner still noted right upper extremity radiculopathy.  

The Veteran was afforded a VA examination of his spine in 
January 2009.  The Veteran described numbness, tingling, and 
weakness in both hands three to four times daily that also 
awakens him at night.  He reported intermittent loss of grip 
strength with the numbness and tingling.  The examiner 
diagnosed remote history of radiculopathy with neuropathy 
with normal neurological examination.  

To receive a disability rating in excess of 10 percent 
disabling, the evidence must show moderate incomplete 
paralysis of the median nerve.  Paralysis of the median nerve 
is evidenced by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand), pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended, cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm, flexion of wrist weakened, 
pain with trophic disturbances.  The Board finds that the 
evidence fails to show moderate paralysis of the median 
nerve.  As such, entitlement to a disability rating in excess 
of 10 percent disabling is not warranted.  

The Veteran presents with numbness, tingling, weakness three 
to four times daily, pain, and intermittent loss of grip 
strength.  In May 2008, the Veteran's sensory examination 
revealed normal upper extremity senses.  The examiner found 
no objective signs of radiculopathy, but still diagnosed 
upper right extremity radiculopathy.  As the examiner found 
no objective signs of radiculopathy and the Veteran's 
complaints of numbness, tingling, weakness, pain, and loss of 
grip are not constant, the Board finds that the Veteran's 
radiculopathy of the right upper extremity is mild and does 
not meet the level of symptomatology necessary to be 
considered moderate.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for radiculopathy 
of the right upper extremity; there is no doubt to be 
resolved; and an increased rating is not warranted. 38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

Bowel Incontinence

The Veteran's service-connected bowel incontinence has been 
rated by the RO under the provisions of Diagnostic Code 7332 
for impairment of sphincter control of the rectum and anus.  
38 C.F.R. § 4.114, Diagnostic Code 7332.  Under this 
regulatory provision, complete loss of sphincter control 
warrants a 100 percent disability rating.  Extensive leakage 
and fairly frequent involuntary bowel movements warrants a 60 
percent disability rating.  Occasional involuntary bowel 
movements, necessitating wearing of pad warrants a 30 percent 
disability rating.  Constant slight, or occasional moderate 
leakage warrants a 10 percent disability rating.  Healed or 
slight impairment of sphincter control without leakage 
warrants a noncompensable disability rating.

In a November 2009 rating decision, the RO increased the 
Veteran's disability rating for bowel incontinence to 30 
percent disabling effective September 2, 2009.  As such, the 
Board will separately consider whether the Veteran is 
entitled to a disability rating in excess of 10 percent 
disabling prior to September 2, 2009 and whether the Veteran 
is entitled to a disability rating in excess of 30 percent 
disabling after September 2, 2009.  

In a February 2007 orthopaedic follow up, the Veteran noted 
one bowel movement per week.  The Veteran was afforded a VA 
examination in May 2007.  The examiner diagnosed bowel 
incontinence requiring the usage of pads due to his radicular 
symptoms.  

The Veteran was afforded a general medical VA examination in 
May 2008.  At that time, the examiner noted mild fecal 
incontinence requiring pads with occasional leakage three to 
four times per day.  The Veteran refused digital rectal exam, 
however he did allow the examiner to visualize his anus.  The 
Veteran had an adult diaper on but no evidence of fecal 
incontinence or leakage was noted.  

In January 2009, the Veteran was afforded a VA examination of 
the rectum and anus.  The Veteran noted an inability to 
control his bowel three times per day and uses three to four 
depends a day for the past four years.  The examiner noted no 
signs of fecal leakage.  The Veteran's sphincter tone was 
described as fair with mild laxity with direct pressure.  

In September 2009, the Veteran complained of increasing fecal 
incontinence.  He reported the need to wear pads, changing 
them three to four times per day.  It requires him to 
frequently leave his work area.  In a September 2009 
statement, the Veteran noted leakage that causes him to 
change his pads three to four times per day.  He noted that 
the leakage may happen spontaneously or be caused by 
coughing, sneezing, bending, or stooping.  

To show entitlement to a disability rating in excess of 10 
percent disabling prior to September 2, 2009, the evidence 
must show occasional involuntary bowel movements, 
necessitating wearing of pad.  In May 2007, the examiner 
noted bowel incontinence necessitating the use of pads.  In 
May 2008, the examiner noted mild fecal incontinence 
requiring pads with occasional leakage three to four times 
per day.  In January 2009, the Veteran noted an inability to 
control his bowel three times per day and using three to four 
depends per day for the past four years.  The examiner noted 
no signs of fecal leakage upon examination.  The Board finds 
that the evidence shows bowel incontinence necessitating the 
use of a pad.  Therefore, the Veteran is entitled to a 30 
percent disability rating for the period of time prior to 
September 2, 2009.  

The Board then must consider whether the Veteran is entitled 
to a disability rating in excess of 30 percent disabling for 
the entire period on appeal.  To show entitlement to a 
disability rating in excess of 30 percent disabling, the 
evidence must show extensive leakage and fairly frequent 
involuntary bowel movements.  In May 2008, the Veteran's 
fecal incontinence was described as mild with only occasional 
bowel movements.  The September 2009 examination showed 
leakage that causes him to change his pads three to four 
times per day.  The Veteran did not complain of any frequent 
bowel movements.  Leakage occurring only a few times per day 
was considered mild, not extensive, by a medical examiner.  
As no other evidence of record shows extensive leakage and 
fairly frequent involuntary bowel movements, the Board finds 
that the Veteran is not entitled to a disability rating in 
excess of 30 percent disabling.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for bowel 
incontinence for any period of time covered by this appeal; 
there is no doubt to be resolved; and assignment of a 
disability rating in excess of 30 percent is not warranted. 
38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Chronic Lumbar Strain Syndrome with Degenerative Disc 
Disease, L5-S1

The Veteran's service-connected chronic lumbar strain 
syndrome with degenerative disc disease, L5-S1, has been 
rated by the RO under the provisions of Diagnostic Code 5237 
for lumbosacral or cervical strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  Under the General Rating Formula for 
Diseases and Injuries of the Spine.  The cervical spine is 
rated as follows:

Unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent 
disability rating.  

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees, but not greater 
than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of 
the height warrants a 10 percent disability 
rating.  

Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under 
an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted. 
 
Note (4): Round each range of motion measurement 
to the nearest five degrees. 
 
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis. 
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

As the Board must consider all possibly applicable diagnostic 
codes, the Board must also discuss Diagnostic Code 5003 for 
degenerative arthritis.  This provision states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent disability rating and degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In August 2006, the Veteran attended an orthopaedic 
appointment.  Physical examination revealed low back pain 
with some numbness and tingling into the right lower 
extremity.  The examiner diagnosed lumbar strain sprain.  

The Veteran attended a pain management consult in October 
2006.  He complained of pain in his back on the right side 
that radiates down to the right lateral thigh occasionally 
and down to his foot when sleeping.  Physical examination 
showed decreased range of motion to 60 degrees flexion and 
pain on extension with decreased range of motion to less than 
10 degrees.  His reflexes, muscle strength, and sensation 
were normal throughout his lower extremity.  The examiner 
diagnosed chronic low back pain secondary to degenerative 
disc and facet hypertrophy.  

The Veteran's lumbar spine was evaluated in November 2006.  
The examiner noted the Veteran's range of motion as flexion 
to 30 degrees with pain and extension to 30 degrees with only 
slight pain.  His bilateral side bends and rotations were 
also limited.  

In December 2006, the Veteran reported chronic low back pain.  
The examiner noted lumbar flexion to 60 degrees and extension 
to 5-10 degrees, both limited by pain.  

In February 2007, the Veteran complained of worsening of his 
low back pain.  He described the pain as intermittent 
pressure.  The examiner diagnosed worsening low back pain, 
suspect right L5 radiculopathy, with significant lumbar 
muscle spasms.  

The Veteran was afforded a VA examination in May 2007.  He 
noted lumbar pain since his time in service.  He described 
the pain as chronic at a level of 8 or 10 out of 10.  Flare-
ups of back pain occurred with activities such as driving and 
any bending activities.  Upon physical examination, the 
Veteran's spine appeared symmetrical.  The examiner noted a 
right shoulder droop with right lateral shifting and 
straightening of the lumbar and cervical spine curvatures.  
Range of motion of the thoracolumbar spine was measured at 
flexion to 45 degrees, extension to 15 degrees, bilateral 
flexion to 15 degrees, and bilateral rotation 15 degrees with 
end pain.  The examiner noted repetition times three with the 
ability to perform to the same level of range of motion.  The 
examiner noted no paravertebral spasms, but did not 
paravertebral guarding in the lumbar area.  He noted no other 
postural abnormalities.  The Veteran did have L4 diminished 
sensation, with no muscular wasting and fair strength and 
tone.  The examiner noted no incapacitating episodes in the 
prior twelve-month period.  The examiner diagnosed chronic 
lumbar strain.  The examiner noted that the Veteran has 
degenerative disk changes of the lumbosacral spine.  

In March 2008, the Veteran reported low back pain on the 
right side.  The examiner diagnosed degenerative joint 
disease and multifocal pain on the right side.

The Veteran was afforded a VA examination of his spine in May 
2008.  The examiner noted cervical strain and degenerative 
disc disease with residuals, no objective signs of 
radiculopathy and lumbar strain, degenerative disc disease, 
and mild right lower extremity radiculopathy with residuals  
The Veteran noted a moderate daily ache or tightness in the 
lumbar spine radiating a shooting pain into the right leg.  
The Veteran noted severe weekly flare-ups that last for 
hours.  The examiner found no spasm, atrophy, weakness, or 
guarding of the cervical sacrospinalis or the thoracic 
sacrospinalis, although he did find pain and tenderness on 
the right side of the muscles.  The examiner found no 
abnormal spinal curvatures, specifically noting no kyphosis, 
scoliosis, and reverse lordosis.  Range of motion of the 
thoracolumbar spine was measure at flexion to 45 degrees with 
pain throughout, extension to 20 degrees with pain 
throughout, bilateral lateral flexion to 30 degrees with pain 
throughout, right lateral rotation to 28 degrees with pain 
throughout, and left lateral rotation to 27 degrees with pain 
throughout.  The examiner noted no additional loss of motion 
on repetition.  The examiner diagnosed lumbar strain, 
degenerative disc disease, and mild right lower extremity 
radiculopathy with residuals.  

The Veteran was afforded a VA examination of his spine in 
January 2009.  The Veteran noted increased neck and low back 
pain three days a week.  The Veteran wore a back brace.  The 
Veteran's range of motion of the thoracolumbar spine was 
flexion to 90 degrees, extension to 25 degrees, bilateral 
lateral flexion to 30 degrees, and bilateral lateral rotation 
to 30 degrees.  The examiner noted pain on flexion from 60 to 
90 degrees.  The examiner found no change in motion upon 
repeated and resisted testing of the spine three times with 
no additional limitation.  No muscle spasm or guarding was 
noted.  The examiner noted a preserved spinal contour and a 
normal gait.  The examiner found no postural abnormalities, 
fixed deformity, or abnormality of musculature of the 
thoracolumbar spine.  The examiner noted no incapacitating 
episodes.  The examiner diagnosed degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.  

In May 2009, the Veteran complained of low back pain 
aggravated by prolonged standing and changing position while 
in bed.  He described the pain as a sharp deep ache.  The 
examiner noted that the pain is now close to debilitating.  
General examination noted limited range of motion with 
flexion limited hands to knees with limited extension and 
rotation.  

In May 2009, the Veteran was also seen at a physical therapy 
consultation for his low back disability.  He noted that he 
received injections in his sacral area the previous week and 
that he experienced some relief of his symptoms.  The 
examiner recited x-ray results that diagnosed at L5-S1 broad-
based disc bulge and disc osteophyte complex causing mild 
spinal canal stenosis.  No neural foraminal narrowing was 
noted.  The examiner noted that disc osteophyte complex may 
contact the right S1 nerve root before exiting the spinal 
canal.  The Veteran's gait was normal and his spine was 
straight.  The examiner noted no scoliosis or kyphosis.  
Lumbar range of motion was measured to 30 degrees flexion 
with pain and 30 degrees extension with slight pain.  The 
Veteran's side bends and rotations were limited also.  The 
examiner noted that the Veteran's signs and symptoms were 
consistent with chronic low back pain.  

In a September 2009 statement, the Veteran noted that sitting 
or standing for more than a thirty-minute period of time 
tightens his back muscles requiring lots of stretching and 
rotational movement every fifteen to twenty minutes.   

To receive a disability rating in excess of 20 percent 
disabling the evidence must show forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine.  The Board notes that in 
November 2006, the Veteran's range of motion was measured at 
30 degrees of flexion with pain; in May 2009, the Veteran's 
lumbar range of motion was first measured to 30 degrees 
flexion.  Although the Veteran did not meet the requirements 
for an increased disability rating continuously throughout 
the period on appeal, as he did meet the requirements at 
times.  Therefore, his disability picture more nearly 
approximates the criteria for the assignment of a 40 percent 
disability rating.  

The Board then must consider whether the Veteran is entitled 
to a disability rating in excess of 40 percent disabling.  To 
receive a disability rating in excess of 40 percent 
disabling, the evidence must show unfavorable ankylosis of 
the entire thoracolumbar spine.  The evidence fails to show 
any ankylosis of the thoracolumbar spine at anytime on the 
record.  

The Board considered all other possibly applicable diagnostic 
codes.  The only other possibly applicable code is Diagnostic 
Code 5003; however, the highest disability rating under that 
code is 20 percent disabling and the Veteran is already 
entitled to a rating in excess of 20 percent.  As such, 
entitlement to a disability rating in excess of 40 percent 
disabling is not warranted.  

Chronic Cervical Strain with Degenerative Disc Disease and 
Myelopathy

The Veteran's service-connected chronic cervical strain with 
degenerative disc disease and myelopathy has been rated by 
the RO under the provisions of Diagnostic Code 5243 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  Under this regulatory provision, intervertebral 
disc syndrome is to be rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for  Rating Intervertebral Disc Syndrome Based on 
Incapacitating  Episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months; a 20 percent 
disability rating for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent disability rating for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

The Board must also consider any other applicable diagnostic 
codes.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, the cervical spine is rated as 
follows:

Unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  

Unfavorable ankylosis of the entire cervical spine 
warrants a 40 percent disability rating.  

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent disability 
rating.  

Forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 
20 percent disability rating.  

Forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine 
greater than 170 degrees, but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height warrants a 10 percent disability rating.  

Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under 
an appropriate Diagnostic Code. 
 
Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted. 
 
Note (4): Round each range of motion measurement 
to the nearest five degrees. 
 
Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis. 
 
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Again, the Board must also discuss Diagnostic Code 5003 for 
degenerative arthritis.  This provision states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent disability rating and degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

In February 2007, the Veteran reported neck pain.  The 
examiner diagnosed chronic neck pain with an uncertain 
diagnosis of cervical myelopathy.  

The Veteran attended a neurosurgery outpatient clinic in 
April 2007.  At that time, the examiner noted March 2007 x-
rays and diagnosed C5-C6 old cord injury with myelopathy.  He 
noted no clear surgical lesion.  

The Veteran was afforded a VA examination in May 2007.  He 
noted cervical pain since his time in service.  He described 
the pain as chronic at a level of 8 or 10 out of 10.  Flare-
ups of neck pain occurred with activities such as driving and 
any bending activities.  Upon physical examination, the 
Veteran's spine appeared symmetrical.  The examiner noted a 
right shoulder droop with right lateral shifting and 
straightening of the lumbar and cervical spine curvatures.  
The range of motion of the cervical spine was measured at 
flexion to 40 degrees, extension to 45 degrees, bilateral 
flexion to 20 degrees, and bilateral rotation to 40 degrees 
with end-range pain and grinding.  The examiner noted no 
change in range of motion with repetitive use in spite of 
increased pain.  The examiner noted no paravertebral spasms, 
but did not paravertebral guarding in the cervical area.  He 
noted no other postural abnormalities.  The examiner noted no 
incapacitating episodes in the prior twelve-month period.  
The examiner diagnosed grade one retrolisthesis of C5 over C6 
and foraminal narrowing C5-C6, with significant central canal 
stenosis and cord signal abnormality.  The examiner noted 
that the Veteran has cervical myelopathy with resultant 
radicular symptoms of both upper and lower extremities.  

In March 2008, the Veteran reported pain on the right side.  
The examiner diagnosed degenerative joint disease, cervical 
spondylotic myelopathy, and multifocal pain on the right 
side.

The Veteran was afforded a VA examination of his spine in May 
2008.  The examiner noted cervical strain and degenerative 
disc disease with residuals, no objective signs of 
radiculopathy.  He reported a moderate daily stiff pain of 
the cervical spine with shooting pain radiating into the 
right arm.  The Veteran noted severe weekly flare-ups that 
last for hours.  The examiner found no spasm, atrophy, 
weakness, or guarding of the cervical sacrospinalis, although 
he did find pain and tenderness on the right side of the 
muscles.  The examiner found no abnormal spinal curvatures, 
specifically noting no kyphosis, scoliosis, and reverse 
lordosis.  The Veteran's detailed motor exam showed active 
movement against full resistance for all muscle groups except 
for the right ankle dorsiflexion and right great toe 
extension, which showed active movement against some 
resistance.  Sensory examination revealed normal upper 
extremity senses.  The Veteran's cervical spine range of 
motion was measured at flexion to 45 degrees with pain at 25, 
extension to 30 degrees with pain at 20, bilateral lateral 
flexion to 45 degrees with pain at 45 degrees, and bilateral 
lateral rotation to 80 degrees with pain throughout.  The 
examiner noted no additional loss of motion on repetition.  
The examiner diagnosed degenerative disc disease with 
residuals, no objective signs of radiculopathy.  

The Veteran was afforded another VA examination of his spine 
in January 2009.  The Veteran noted increased neck and low 
back pain three days a week.  The Veteran did wear a back 
brace.  The Veteran's range of motion of the cervical spine 
was flexion to 45 degrees, extension to 25 degrees, left 
lateral flexion to 20 degrees, right lateral flexion to 30 
degrees, left lateral rotation to 70 degrees, and right 
lateral rotation to 50 degrees.  The examiner noted pain on 
right lateral flexion from 10 to 20 degrees and on left 
lateral flexion from 20 to 30 degrees.  He noted no change in 
motion upon repeated and resisted testing of the spine five 
times.  He also noted no weakness.  The examiner found no 
postural abnormalities, fixed deformity, or abnormality of 
musculature of the cervical spine.  The examiner noted no 
incapacitating episodes.  The examiner diagnosed degenerative 
disc disease and degenerative joint disease of the cervical 
spine.  

In a September 2009 statement, the Veteran noted that sitting 
or standing for more than a thirty-minute period of time 
tightens his neck muscles requiring lots of stretching and 
rotational movement every fifteen to twenty minutes.   

To received a disability rating in excess of 10 percent 
disabling, the evidence must show incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The examiner in May 2007 the examiner noted no incapacitating 
episodes in the prior twelve-month period.  In January 2009, 
the examiner again noted no incapacitating episodes.  As 
such, the Board finds that the evidence does not show 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. 

In May 2007, the range of motion of the cervical spine was 
measured at flexion to 40 degrees, extension to 45 degrees, 
bilateral flexion to 20 degrees, and bilateral rotation to 40 
degrees with end-range pain and grinding.  The examiner noted 
no change in range of motion with repetitive use in spite of 
increased pain.  In May 2008, the Veteran's cervical spine 
range of motion was measured at flexion to 45 degrees with 
pain at 25, extension to 30 degrees with pain at 20, 
bilateral lateral flexion to 45 degrees with pain at 45 
degrees, and bilateral lateral rotation to 80 degrees with 
pain throughout.  The examiner noted no additional loss of 
motion on repetition.  In January 2009, the Veteran's range 
of motion of the cervical spine was flexion to 45 degrees, 
extension to 25 degrees, left lateral flexion to 20 degrees, 
right lateral flexion to 30 degrees, left lateral rotation to 
70 degrees, and right lateral rotation to 50 degrees.  He 
noted no change in motion upon repeated and resisted testing 
of the spine five times.  Therefore, even when considering 
additional limitation of motion due to pain and repetition, 
the Veteran's forward flexion was at no time measure at less 
than 15 degrees.  Additionally, the combined range of motion 
of the cervical spine was not measured at less than 170 
degrees.  

The evidence also fails to show muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In January 2009, the examiner found no 
postural abnormalities, fixed deformity, or abnormality of 
musculature of the cervical spine.  

Therefore, the Board finds that the preponderance of the 
evidence is against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with pain, weakness, 
numbness, and tingling of the upper and lower extremities.  
Regarding his bowel incontinence, he reported occasional 
leakage requiring the use of a pad.  He also noted pain and 
limitation of motion of the thoracolumbar and cervical spine.  
The Board is of the opinion that the Rating Schedule measures 
and contemplates these aspects of his disabilities, so that 
extraschedular consideration is not warranted for any of the 
disabilities on appeal.




ORDER

An initial disability rating in excess of 10 percent for 
radiculopathy of the right lower extremity is denied.   

An initial disability rating in excess of 10 percent for 
radiculopathy of the right upper extremity is denied.  

An initial disability rating of 30 percent, and not in excess 
thereof, is granted for bowel incontinence, for the period 
prior to September 2, 2009, subject to the law and 
regulations governing the payment of monetary awards. 

An initial disability rating in excess of 30 percent for 
bowel incontinence is denied.

A disability rating in excess of 40 percent, and not in 
excess thereof, is granted for chronic lumbar strain syndrome 
with degenerative disc disease, subject to the law and 
regulations governing the payment of monetary awards. 

A disability rating in excess of 10 percent for chronic 
cervical strain with degenerative disc disease and myelopathy 
is denied.  



____________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


